                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION


 SANTA MARIE VIA,

      Plaintiff,

 v.                                             Civil Action No. 3:17-cv-00047-GEC

 COMMUNICATIONS CORPORATION OF
 AMERICA, INC. and STEPHEN R. FISHER,

      Defendants.


                              STIPULATION OF DISMISSAL

        By agreement of the parties, and pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), Plaintiff Santa Marie Via, by counsel, voluntarily dismisses the above-styled

action with prejudice.

 Dated: June __, 2019                          Respectfully submitted,

                                               /s/ Robert O. Wilson
                                               Robert O. Wilson (VSB 77791)
                                               Wilson Law PLC
                                               2 South Main Street, Suite B
                                               Harrisonburg, Virginia 22802
                                               Phone: (540) 430-0122
                                               Email: robert@thewilsonlaw.com

                                               Mitchell J. Rotbert (pro hac vice)
                                               Rotbert Business Law P.C.
                                               8937 Shady Grove Court
                                               Gaithersburg, Maryland 20877
                                               Phone: (240) 600-6467
                                               Fax: (888) 913-2307
                                               Email: mitch@rotbertlaw.com

                                               Counsel for Plaintiff
                                                    /s/ Susan Childers North
                                                    Susan Childers North (VSB 43068)
                                                    Gordon Rees Scully Mansukhani
                                                    5425 Discovery Park Boulevard, Suite 200
                                                    Phone: (757) 903-0870
                                                    Email: snorth@grsm.com

                                                    Counsel for Defendants




                                CERTIFICATE OF SERVICE

       I certify that on June __, 2019, I filed a true copy the foregoing through the CM/ECF

system, which generated a Notice of Electronic Filing (NEF) to all counsel of record.

                                                      /s/ Robert O. Wilson
                                                      Robert O. Wilson




                                                2
